ORDER

PER CURIAM.
James Taylor (“Father”) appeals from a dissolution modification judgment increasing his child support obligation, and from the denial of his Motion for Reconsideration or Rehearing or for New Trial. We find that the judgment is supported by the evidence, is not against the weight of the evidence and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the *484parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).